Citation Nr: 0107840	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-10 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.  

2.  Entitlement to service connection for a heart disorder.  

3.  Entitlement to service connection for a chronic pulmonary 
disorder to include emphysema and bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from June 1958 to March 1961.  
This case came before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) which determined 
that the veteran had not submitted well-grounded claims of 
entitlement to service connection for nicotine dependency and 
a heart disorder.  In March 1999, the RO determined that the 
veteran had not submitted a well-grounded claim of 
entitlement to service connection for a chronic pulmonary 
disorder to include emphysema and bronchitis and denied the 
claim.  In October 2000, the Board remanded the veteran's 
claims to the RO so that the veteran could be scheduled for a 
requested hearing before a Department of Veterans Affairs 
(VA) hearing officer.  

In October 2000, the RO scheduled the veteran for the 
requested hearing.  In January 2001, the veteran withdrew his 
request for a hearing.  The veteran has been represented 
throughout this appeal by the American Legion.  


REMAND

Initially, the Board observes that the RO denied the 
veteran's claims of entitlement to service connection for 
nicotine dependency, a heart disorder, and a chronic 
pulmonary disorder to include emphysema and bronchitis upon 
its determination that the veteran had not submitted 
well-grounded claims.  The statutes governing the 
adjudication of claims for Department of Veterans Affairs 
(VA) benefits have recently been amended so as to remove the 
requirement of the submission of a well-grounded claim.  The 
amended statutes direct that, upon receipt of a complete or 
substantially complete application, the VA shall notify the 
veteran and his accredited representative of any information 
and any medical or lay evidence not previously provided to 
the VA that is necessary to substantiate his claim.  The VA 
shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3, 4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103, 5103A, 5107).  The veteran's 
claims for service connection has not been considered under 
the amended statutes.  Therefore, the claims must be returned 
to the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In reviewing the claims file, the Board observes that the 
veteran advanced in numerous statements on appeal that he had 
received treatment or evaluation of his cardiovascular and 
pulmonary disabilities from C. V. Manuel, M.D., Thomas J. 
Davis, M.D., Mary Mancini, M.D., and George B. Mowad, M.D., 
and at Oakdale, Louisiana, General Hospital, Rapides General 
Hospital, and the Alexandria, Louisiana, VA Medical Center.  
The veteran has submitted some records from Drs. Manuel and 
Mowad and Rapides General Hospital.  Clinical documentation 
of all of the cited treatment is not of record.  In reviewing 
a similar factual scenario, the United States Court of 
Appeals for Veterans Claims (Court) has held that the VA 
should obtain all relevant VA and private treatment records 
which could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Accordingly, the case is REMANDED for the following:

1.  The RO should request that the 
veteran provide information as to all 
treatment of his cardiovascular and 
pulmonary disabilities including the 
names and addresses of all treating 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact C. V. Manuel, M.D., Thomas J. 
Davis, M.D., Mary Mancini, M.D., George 
B. Mowad, M.D., Oakdale, Louisiana, 
General Hospital, Rapides General 
Hospital, and all other identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  The RO should request that copies of 
all relevant VA clinical documentation 
pertaining to treatment of the veteran, 
including that provided at the 
Alexandria, Louisiana, VA Medical Center, 
be forwarded for incorporation into the 
record.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

4.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for nicotine dependence, a 
heart disorder, and a chronic pulmonary 
disorder to include emphysema and 
bronchitis.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claims.  



		
	J. T. Hutcheson
Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


